internal_revenue_service number release date index number -------------------------------------- ------------------------------------ --------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number ------------------- refer reply to cc psi plr-107365-08 date date estate a dollar_figurex year year legend ------------------------------------ ----------------------- ------------------------ ----------- ------- ------- dear -------------------- this responds to a letter dated date submitted on behalf of estate requesting that the service grant estate an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_663 of the internal_revenue_code the information submitted states that estate files its income_tax return on a calendar_year basis a the executor of the estate made a distribution in the amount of dollar_figurex distribution within the first days of year estate included distribution on its federal_income_tax return for year as permitted under sec_663 but failed to make the sec_663 election law analysis plr-107365-08 sec_663 provides that if within the first days of any taxable_year of an estate_or_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last day of the preceding_taxable_year provided that the executor of the estate or the fiduciary of the trust so elects in such manner and at such time as the secretary prescribes by regulations sec_1_663_b_-2 of the income_tax regulations provides that if a_trust return is required to be filed for a trust's taxable_year for which a sec_663 election is to be made the election is made in the appropriate place on the return the election is made not later than the time prescribed by law for filing the return including extensions thereof the election is irrevocable after the last day prescribed for making it sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result estate is granted an extension of time of days from the date of this letter to make an election under sec_663 by filing an income_tax return amended to include the election for year with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code plr-107365-08 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s william p o’shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
